The record title to two lots 6 and 7, occupied as a homestead, was in M, the husband, and the husband and wife E conveyed lot 6 containing the home to C; then a divorce is obtained by the wife and the husband leaves the home in which his children and E, their mother, continue to live. C conveyed lot 6 to E; still later M conveyed lot 7 to P and brought suit to annul the divorce decree and to cancel the conveyance of lot 6 to C on the ground of duress; the chancellor on supporting evidence held the divorce effective and ordered that the deeds to M, under which he claimed title, be reformed to make the title in the names of M and E upon a showing that E furnished a part of the consideration on an agreement with M that the land would be conveyed to M and E jointly; and the chancellor adjudicated that M and E had divided the joint property, each taking one lot, and confirmed the conveyance of lot 6 through C to E, ordering E to quit-claim lot 7 to M. Held M had no title to lot 6. *Page 130